Broyles, J.
1. A Confederate soldier who has a certificate from the ordinary of any county in this State, which, under section 1888 of the Civil Code, allows him to peddle or conduct a business in any town, city, county, or counties in this State, without paying any license for the privilege of so doing, is not thereby authorized to sell fireworks in any town or city where the selling of the same has been prohibited by a legal and valid ordinance.
(a) An ordinance of a city is presumed to have been regularly adopted, and the burden of showing' that it was not so adopted, or that it is invalid for any other cause, is upon the person asserting its invalidity. Moore v. Thomasville, 17 Ga. App. 285 (86 S. E. 641), and citations.
2. The mayor and council of the city of Wrightsville, under the general welfare clause of the city’s charter (Acts 1899, § 11, p. 311), had authority to pass an ordinance prohibiting the sale of fireworks within the limits of the city, and providing a penalty for its violation. Such an ordinance is not in conflict with sections 188S or 6391 of the Civil Code; nor does the plaintiff in error, in his petition for certiorari, show that it is invalid for any other reason.
3. The mayor who presided over the trial did not err in overruling the demurrer to the accusation, or in rendering a judgment of guilty against the accused, as the evidence in the case authorized the judgment.
4. The judge of the superior court did not err in refusing to sanction the certiorari. Judgment affirmed.

Russell, G. J., absent.